Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,371,153 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Defective Declaration
	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The box indicating that the original patent was filed under 37 CFR 1.46 has not been checked.  Further, the title of the person signing the declaration on behalf of the assignee is not given (for example, President, CEO, etc)
Claims 1-67 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 63, 64 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 41, 42, 63 and 64, line 3, the offset ridges are positively recited although they are previously set forth in the independent claims from which they depend. This is confusing as it is unclear if they are the same or a different structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12, 21-42 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. in view of Ausnit or Anzai et al.


Regarding the limitation that the average thickness of the top and bottom press fit elements across the boundary is at least .25cm, while Svec et al. discloses various dimensions, lacks the specifics of the top and bottom press fit elements.  Anzai et al. discloses in column 6, lines 62-64, that the fastening elements have a thickness between 1.5-5mm and that they have the same shape.  Also, Ausnit teaches a thickness of each element at to be at least .38cm as the press fit elements of Ausnit are symmetrical and the total thickness of the closure is between 175-300mm as discussed in column 2, lines 7-11.  It would have been obvious to one of ordinary skill in the art to make the average thicknesses of the elements at least .25cm as taught by either Anzai et al. or Ausnit on the container of Svec et al. in order to allow for allow for strong seal which has the benefit of preventing leakage or egress of air or contaminants into the container.

Silicone would have been an obvious choice for an elastomer as Svec et al. discloses the use of cross linked (i.e. vulcanized rubber) and silicone falls into that category. Further, it would have been obvious to one of ordinary skill in the art to employ silicone as it is strong, inexpensive and has heat resistant properties that would be beneficial when storing items.
It would have been obvious to one of ordinary skill in the art to provide the various dimensional limitations on the height of the vertical protrusion and the width of the ridges as they would be optimized to provide a strong seal which would have the benefit of preventing leakage of the content out of the container.
Svec et al. shows the cavities and protrusions in Figure 2; the edge limitation is shown in Figure 1; the extending flap limitations are also shown in Figure 2 and discussed in column 3, lines 3-6; and the cavities are shown in Figure 5 with the cavities having different depths.
Regarding claims 21-42, the various details of how the container is formed would have been obvious to one of ordinary skill in the art as they are well known ways of forming and attaching various part of a container, and would have been chosen to maximize strength while keeping cost low.  Note, the various claimed planes, edges etc. are shown in Figures 1 and 2 of Svec et al., for example.  Also, the various shapes and .

Claims 12-15, 17-19 and 43-66 are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al.
Regarding independent claim 12 and dependent claim 13, Svec et al. shows an elastomeric container 11 comprising an elastomer as discussed in column 2, lines 41-45 and column 3, lines 25-36; a top enclosure 14; bottom enclosure 13; edges seen in figures 1 and 2; leak resistant seal 12 having press fit elements seen in, for example, Figure 2; vertical protrusions discussed in column 3 lines 49-55; ridges 23; and indentations discussed in column 3, lines 49-61.  Regarding the winding path limitations, to the extent that the winding path is shown in Figure 8, Svec et al. shows a similar winding path as illustrated in Figure 4 and discussed in column 4, line 76 through column 5, line 18.  This is also discussed in the Koch declaration filed with the application.
	With regard to the other dependent claims, silicone would have been an obvious choice for an elastomer as Svec et al. discloses the use of cross linked (i.e. vulcanized rubber) and silicone falls into that category. Further, it would have been obvious to one of ordinary skill in the art to employ silicone as it is strong, inexpensive and has heat resistant properties that would be beneficial when storing items.
It would have been obvious to one of ordinary skill in the art to provide the various dimensional limitations on the height of the vertical protrusion and the width of 
Svec et al. shows the cavities and protrusions in Figure 2; the edge limitation is shown in Figure 1; the extending flap limitations are also shown in Figure 2 and discussed in column 3, lines 3-6; and the cavities are shown in Figure 5 with the cavities having different depths.
Regarding claims 43-66, the various details of how the container is formed would have been obvious to one of ordinary skill in the art as they are well known ways of forming and attaching various part of a container, and would have been chosen to maximize strength while keeping cost low.  Note, the various claimed planes, edges etc. are shown in Figures 1 and 2 of Svec et al. for example.  Also, the various shapes and ridge structures would have been obvious to provide in order to enhance the sealing of the container in order to prevent leakage.  Finally, the claimed minimum height and width of the protrusion and ridges, respectively, along with the ratio of claim 66 would have been obvious based on the need to create a strong and leak proof seal.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. in view of Ausnit or Anzai et al. and further in view of Silverman.
Svec et al. shows an elastomeric container 11 comprising an elastomer as discussed in column 2, lines 41-45 and column 3, lines 25-36; a top enclosure 14; bottom enclosure 13; edges seen in figures 1 and 2; leak resistant seal 12 having press fit elements seen in, for example, Figure 2; vertical protrusions discussed in column 3 lines 49-55; ridges 23; and indentations discussed in column 3, lines 49-61.  Regarding 
Regarding the limitation that the average thickness of the top and bottom press fit elements across the boundary is at least .25cm, while Svec et al. discloses various dimensions, lacks the specifics of the top and bottom press fit elements.  Anzai et al. discloses in column 6, lines 62-64, that the fastening elements have a thickness between 1.5-5mm and that they have the same shape.  Also, Ausnit teaches a thickness of each element at to be at least .38cm as the press fit elements of Ausnit are symmetrical and the total thickness of the closure is between 175-300mm as discussed in column 2, lines 7-11.  It would have been obvious to one of ordinary skill in the art to make the average thicknesses of the elements at least .25cm as taught by either Anzai et al. or Ausnit on the container of Svec et al. in order to allow for allow for strong seal which has the benefit of preventing leakage or egress of air or contaminants into the container.
While Svec et al. shows an elastomeric container, Svec et al. does not specifically mention that the width of the front edge is greater than a width of the back edge.  Silverman shows such a feature in Figures 1 and 4 for example.  It would have been obvious to one of ordinary skill in the art to make the width of the front edge greater than the width of the back edge in order to make for easier pouring of the fluid out of the container as the angle would better focus the material toward the outlet.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. as modified by Ausnit or Anzai et al. as applied to claim 1 above, and further in view of Silverman.
While Svec et al. shows an elastomeric container, Svec et al. does not specifically mention that the width of the front edge is greater than a width of the back edge.  Silverman shows such a feature in Figures 1 and 4, for example.  It would have been obvious to one of ordinary skill in the art to make the width of the front edge greater than the width of the back edge in order to make for easier pouring of the fluid out of the container as the angle would better focus the material toward the outlet.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svec et al. in view of Silverman.
While Svec et al. shows an elastomeric container, Svec et al. does not specifically mention that the width of the front edge is greater than a width of the back edge.  Silverman shows such a feature in Figures 1 and 4, for example.  It would have been obvious to one of ordinary skill in the art to make the width of the front edge greater than the width of the back edge in order to make for easier pouring of the fluid out of the container as the angle would better focus the material toward the outlet.

Please see the request for inter partes reexamination filed with the IDS that gives even greater detail to the rejections of claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show other containers with leak resistant closures, ridge and winding structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A KAUFMAN whose telephone number is (571)272-4928.  The examiner can normally be reached on M-Th generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOSEPH A KAUFMAN/Primary Examiner
Art Unit 3993                                                                                                                                                                                                        
Conferees: /WCD/ /E.D.L/                              SPRS, Art Unit 3993